IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: TRUST UNDER WILL F/B/O              : No. 154 WAL 2022
CHARLES T. CAMPBELL, II                    :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: CHARLENE M. CAMPBELL          : from the Order of the Superior Court
AND THOMAS D. CAMPBELL                     :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.